         Case 1:21-cr-10045-ADB Document 43 Filed 05/28/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

        v.                                        CRIMINAL No. 21-CR-10045-ADB

 PEPO HERD EL,

        Defendant.


                                 INTERIM STATUS REPORT

       The government submits the following status report in advance of the June 1, 2021 status

conference in the captioned matter.

       The parties last appeared before the Court on April 27, 2021. The government completed

automatic discovery on or about April 21, 2021, before the last appearance in this matter.

       Based on the government’s discussion with defense counsel and Dr. Reade, the

government understands that between the date of the last status and the instant report, mental

health records have been provided in response to the Court’s April 7, 2021 Order to Produce.

The government is told that those records are from the Social Security Administration, the

Massachusetts Probation Office and Bridgewater State Hospital.

//
         Case 1:21-cr-10045-ADB Document 43 Filed 05/28/21 Page 2 of 3




       At the status conference on June 1, 2021, the government will request that the Court set

this matter for a detention hearing on June 30, 2021, the date Mr. Herd El will next appear.

AFPD Olson intends to address the Court on the matter of setting a detention hearing.



                                             Respectfully submitted,

                                             NATHANIEL R. MENDELL
                                             Acting United States Attorney


                                     By:     /s/ Ben Tolkoff
                                             BENJAMIN TOLKOFF
                                             Assistant United States Attorney
                                             617/748-3183




                                                2
          Case 1:21-cr-10045-ADB Document 43 Filed 05/28/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).



                                              /s/ Ben Tolkoff ______________
                                              BENJAMIN TOLKOFF
                                              Assistant United States Attorney

Date: May 28, 2021




                                                 3
